IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-1038-14


                               RYAN WALLACE, Appellant

                                              v.

                                 THE STATE OF TEXAS

                      ORDER PURSUANT TO TEXAS RULES OF
                        APPELLATE PROCEDURE RULE 9.10


       Per curiam.

                                          ORDER

       This cause is before this Court on Appellant’s Petition for Discretionary Review from

trial court case number F10-7311-R in the 265th District Court of Dallas County.

       The Clerk of this Court has discovered sensitive data in the record, namely: the name

of the complainant who was a minor at the time the offense was committed and an

individual’s personal identification number. T EX. R. A PP. P. 9.10(a). Pursuant to Texas Rule

of Appellate Procedure 9.10, the Clerk sought a ruling from the Court and thereafter notified

the parties. The Court now orders the Clerk of this Court to redact or seal the discovered
                                                                            Rule 9.10 Order - 2

sensitive data from the records identified and listed below. The Court further orders the trial

court clerk, the clerk of the court of appeals, or any entity or individual possessing the

following documents to redact or seal the documents pursuant to this order:

       1.     Clerk’s Record

       2.     Reporter’s Record

       3.     Appellant’s Brief on Appeal

       4.     Appellant’s Pro Se Petition for Discretionary Review




Filed: April 6, 2015

Do not publish